DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature, without significantly more. Claim 1 recites a recombinant ASFV mutant virus comprising a synthetic mutation in the I177L open reading frame (ORF) or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene. Claim 6 is drawn to a vaccine against ASFV comprising the virus of instant claim 1.  
While instant claim 1 states that the mutation is “synthetic”, implying deliberate manipulation of the ASFV by the hand of man, the instant mutation to ASFV in the I177L ORF encompassed by the claims, is indistinguishable from naturally-occurring ASFV isolates that possess mutations in the I177L protein. Xiong et al. ("Rapid phylogenetic analysis of African swine fever virus from metagenomic sequences." bioRxiv (2019): 756726, cited in the IDS) teach that ASFV isolate, ASFV-SY18 possesses a deletion of I177L, see the discussion directly above Figure 3 in section 3.3: “Two genes deleted in ASFV-SY18 were C84L and I177L.”, and the paragraph bridging the last two pages of the reference. Therefore, the “ASFV mutant virus” comprising a mutation in the I177L ORF, resulting in a non-functional genomic I177L gene is indistinguishable from the naturally-occurring ASFV-SY18 virus, as evidenced by Xiong et al. Therefore, the instant claims recite a natural phenomenon according to Step 2A of MPEP § 2106.04(II).  The comparison between the material claimed and the material of Xiong et al. indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed recombinant ASFV mutant virus possessing a non-functional genomic I177L gene, is a product of nature exception. See Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, instant claim 1 recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two requires eligibility analysis to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Claim 1 recites no additional element that distinguishes the instant ASFV virus comprising a non-functional I177L gene from the naturally-occurring ASFV-SY18 virus of Xiong et al. that does not possess a functional I177L gene.  Instant claim 6 further requires that the virus of claim 1 is in a “vaccine”.  However, recitation of “vaccine” fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception. The presence of a possible pharmaceutical carrier, vehicle, and/or excipient does not change the nature or properties of the recombinant ASFV mutant virus lacking a non-functional genomic I177L gene itself.  Accordingly, recitation of a “vaccine” in instant claim 6 does not integrate the recited judicial exception into a practical application. Claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a product of nature that is not patent eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -U.S.—(June 13, 2013).
This rejection could be overcome if the “recombinant ASFV” of claim 1 is identified as “ASFV-G” since the parent virus consensus structures are appreciated in the art, see references regarding “Georgia07” of Xiong et al. for example, and instant paragraphs [0044 and 0075].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
Claim 1 recites a recombinant ASFV mutant virus comprising a synthetic mutation in the I177L open reading frame (ORF) or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene. Claim 6 is drawn to a vaccine against ASFV comprising the virus of instant claim 1. 
The ASFV mutant virus claimed corresponds to naturally virulent ASFV virus: ASFV-SY18 possesses a deletion of I177L, see the discussion directly above Figure 3 in section 3.3 and the paragraph bridging the last two pages of Xiong et al. ("Rapid phylogenetic analysis of African swine fever virus from metagenomic sequences." bioRxiv (2019): 756726, cited in the IDS).  Therefore, the instant claims encompass ASFV strains that are structurally and biologically different from the virus disclosed as possessing the requisite structural features required: “ASFV-G-ΔI177L”, described in instant paragraphs [0044 and 0075] or SEQ ID NO: 2. Instant claims 7 and 9 are drawn to a method for the protection of swine against ASFV by administering the virus of instant claim 1. However, there is no written description for administering any ASFV comprising a deletion of I177L, such as the virulent virus described by Xiong et al. 
Instant claims 2 and 3 state that the synthetic mutation is a deletion of one or more nucleotides, such as a frameshift, insertion, nonsense mutation, between positions 174,471-175,004 of SEQ ID NO: 1. Claim 4 specifies that the mutant ASFV is an ASFV-Georgia isolate comprising a synthetic mutation in the I177L ORF or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene.  There is no written description for the scope of one or more nucleotide mutations claimed in SEQ ID NO: 1 (claims 9 and 10) or any single mutation or combination of mutations of an ASFV-Georgia isolate in the I177L ORF or in a regulatory element controlling the expression of the I177L protein (claim 4). The skilled artisan would not predict that a single mutation within the I177L ORF would result in the attenuated (vaccine) phenotype, as asserted in instant claim 6, as evidenced by Olesen et al. (Journal of Virological Methods. 2018; 261: 14-16, cited in the IDS). Olesen et al. teach an A at position 174,954 in the I177L gene, of ASFV POL/2015/ Podlaskie, causing a frameshift mutation fusing ASFV_G_ACD_01760 with ORFI177L, see “Indel 174,954_174,955insA of Table 1. The skilled artisan would be unable to predict what region  ASFV-G I177L ORF corresponds to without structural parameters, such as “between positions 174471 to 175004 of SEQ ID NO: 1”, as described in instant paragraph [0034]. Borca et al. (Journal of Virology. April 2020; 94 (7): e02017-19, cited in the IDS) notes discrepancies in the art regarding the I177L start codon in “Conservation of I177L gene across different ASFV isolates” bridging pages 2-3:
I177L is sometimes annotated in recentisolates using a different start codon that occurs at position 112; however, this has recently been shown to be a sequencing mistake in the annotation of these genomes (16).
   
Also see the teachings of Cackett et al. "Temporal Transcriptome and Promoter Architecture of the African Swine Fever Virus." BioRxiv (2019): 847343, cited in the IDS. In the paragraph bridging pages 6-7, Cackett et al. discuss primary transcription start sites (pTSS) for I177L:
Several genes (including B169L and I177L) have a pTSS upstream of the annotated start codon and an alternative TSS apparently residing within the ORF (Figure 3b)….  In most cases, the re-annotated (single pTSS downstream of start codon) or alternative pTSSs (multiple pTSSs, some downstream of start codon) did not substantially alter the protein products of the ORFs, except for re-annotated I177L and alternative pTSSs of B169L (Figure 3 b.), two putative transmembrane proteins 11,18. The longer B169L mRNA synthesised during late infection encodes the complete 169 AA protein, while the early transcript encodes an N-terminally truncated protein of 78 AA, and the predominant late pTSS for I177L would truncate it to less than half its original length.

Therefore, “a synthetic mutation” within parental ASFV-G isolate I177L ORF to result in a non-functional I177L gene, as claimed, is not adequately described without structural reference to the precise positions of I177L ORF within parental ASFV-G isolate intended to be mutated. 
Claims 7 and 9 are drawn to a method for the protection of swine against ASFV by administering an effective amount of a live attenuated vaccine comprising a recombinant ASFV mutant virus comprising a synthetic mutation in the I177L open reading frame (ORF) or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene. Claim 8 specifies that the ASFV swine are protected against is ASFV-G. 
There is no written description for protecting swine against heterologous ASFV strains, where the starting material and challenge virus are not both homologous ASFV-G. The skilled artisan would not predict that the instant vaccine and method of protection would be efficacious against any ASFV, as encompassed by the instant claims, except homologous parental isolate Georgia 2007 isolate “ASFV-G” (designated in instant paragraph [0002]). 
Working example 5, paragraphs [0082-0087] of the instant published disclosure, describes protective efficacy against homologous challenge of parental ASFV-G after administration of ASFV-G-ΔI177L, the instant ASFV-G recombinant lacking the I177L gene, described in paragraphs [0044 and 0075]. There is no working example or indication in the instant disclosure providing guidance for heterologous protection of any ASFV. Instant paragraph [0006] of the instant disclosure discusses homologous protective immunity to ASFV infections. The state of the art also appreciates homologous protection against parental ASFV infections, but not heterologous protection against parental ASFV infections.  See the sentence directly above “RESULTS” on page 2; “Protective Efficacy…. against challenge with parental ASFV-G”, bridging pages 7-10; and the first portion of the “Discussion” on page 10 of Borca et al. (Journal of Virology. April 2020; 94 (7): e02017-19, cited in the IDS).  Also see the discussion of homologous ASFV protective efficacy under the heading “Importance” on page 2324 and the paragraph bridging the columns on page 2324 of Krug et al. (Journal of Virology. February 2015; 89 (4): 2324-2332, cited in the IDS). Gaudreault et al. (Frontiers in Veterinary Science. May 2020; 7 (Article 215): 1-17, cited in the IDS) also state that while the art has achieved protection against homologous parental virus challenge, but not cross-protection against heterologous ASFV strains, see “Vaccines” on page 9.   
The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the specification is ASFV-G isolates corresponding to genomic sequence SEQ ID NOs: 1 or the specific recombinant with a deleted I177L ORF corresponding to SEQ ID NO: 2. There is no disclosure of sufficient characteristics of the claimed genus of ASFV and I177L mutations to allow persons of ordinary skill in the art to recognize that applicants were in possession of the claimed genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of ASF viruses and mutations to I177L claimed.  Given that the specification has only described SEQ ID NO: 2 and homologous protection against ASFV-G, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant ASFV mutant virus with a non-functional I177L gene as a result from a specific deletion spanning nucleotide positions 174,471 to 175,004 of SEQ ID NO: 1 and a method of protection against homologous African Swine Fever Virus (ASFV) isolate, ASFV-Georgia 2007 (ASFV-G) upon administration of the ASFV-G-ΔI177L, does not reasonably provide enablement for a recombinant ASFV mutant virus comprising one or more mutations in an I177L gene and a method of protection against any African Swine Fever Virus (ASFV) isolate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claim 1 recites a recombinant ASFV mutant virus comprising a synthetic mutation in the I177L open reading frame (ORF) or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene. Claim 6 is drawn to a vaccine against ASFV comprising the virus of instant claim 1. 
The ASFV mutant virus claimed corresponds to naturally virulent ASFV virus: ASFV-SY18 possesses a deletion of I177L, see the discussion directly above Figure 3 in section 3.3 and the paragraph bridging the last two pages of Xiong et al. ("Rapid phylogenetic analysis of African swine fever virus from metagenomic sequences." bioRxiv (2019): 756726, cited in the IDS).  Therefore, the instant claims encompass ASFV strains that are structurally and biologically different from the virus disclosed as possessing the requisite structural features required: “ASFV-G-ΔI177L”, described in instant paragraphs [0044 and 0075] or SEQ ID NO: 2. Instant claims 15 and17 are drawn to a method for the protection of swine against ASFV by administering the virus of instant claim 8. However, there is no written description for administering any ASFV comprising a deletion of I177L, such as the virulent virus described by Xiong et al. 
Instant claims 2 and 3 state that the synthetic mutation is a deletion of one or more nucleotides, such as a frameshift, insertion, nonsense mutation, between positions 174,471-175,004 of SEQ ID NO: 1. Claim 4 specifies that the mutant ASFV is an ASFV-Georgia isolate comprising a synthetic mutation in the I177L ORF or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene.  There is no written description for the scope of one or more nucleotide mutations claimed in SEQ ID NO: 1 (claims 2 and 3) or any single mutation or combination of mutations of an ASFV-Georgia isolate in the I177L ORF or in a regulatory element controlling the expression of the I177L protein (claim 4). The skilled artisan would not predict that a single mutation within the I177L ORF would result in the attenuated (vaccine) phenotype, as asserted in instant claim 6, as evidenced by  Olesen et al. (Journal of Virological Methods. 2018; 261: 14-16, cited in the IDS). Olesen et al. teach an A at position 174,954 in the I177L gene, of ASFV POL/2015/ Podlaskie, causing a frameshift mutation fusing ASFV_G_ACD_01760 with ORFI177L, see “Indel 174,954_174,955insA of Table 1. The skilled artisan would also be unable to predict what region of ASFV-G I177L ORF corresponds to without structural parameters, such as “between positions 174471 to 175004 of SEQ ID NO: 1”, as described in instant paragraph [0034]. As Borca et al. (Journal of Virology. April 2020; 94 (7): e02017-19, cited in the IDS) notes discrepancies in the art regarding the I177L start codon in “Conservation of I177L gene across different ASFV isolates” bridging pages 2-3:
I177L is sometimes annotated in recentisolates using a different start codon that occurs at position 112; however, this has recently been shown to be a sequencing mistake in the annotation of these genomes (16).
   
Also see the teachings of Cackett et al. "Temporal Transcriptome and Promoter Architecture of the African Swine Fever Virus." BioRxiv (2019): 847343, , cited in the IDS. In the paragraph bridging pages 6-7, Cackett et al. discuss transcription start sites for I177L:
Several genes (including B169L and I177L) have a pTSS upstream of the annotated start codon and an alternative TSS apparently residing within the ORF (Figure 3b).  In most cases, the re-annotated (single pTSS downstream of start codon) or alternative pTSSs (multiple pTSSs, some downstream of start codon) did not substantially alter the protein products of the ORFs, except for re-annotated I177L and alternative pTSSs of B169L (Figure 3 b.), two putative transmembrane proteins 11,18. The longer B169L mRNA synthesised during late infection encodes the complete 169 AA protein, while the early transcript encodes an N-terminally truncated protein of 78 AA, and the predominant late pTSS for I177L would truncate it to less than half its original length.

Therefore, “a synthetic mutation” within parental ASFV-G isolate I177L ORF to result in a non-functional I177L gene, as claimed, is not adequately described without structural reference to the precise positions of I177L ORF within parental ASFV-G isolate intended to be mutated. 
Claims 7 and 9 are drawn to a method for the protection of swine against ASFV by administering an effective amount of a live attenuated vaccine comprising a recombinant ASFV mutant virus comprising a synthetic mutation in the I177L open reading frame (ORF) or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene. Claim 8 specifies that the ASFV swine are protected against is ASFV-G. 
There is no written description for protecting swine against heterologous ASFV strains, where the starting material and challenge virus are not both homologous ASFV-G. The skilled artisan would not predict that the instant vaccine and method of protection would be efficacious against any ASFV, as encompassed by the instant claims, except homologous parental isolate Georgia 2007 isolate “ASFV-G” (designated in instant paragraph [0002]). 
Working example 5, paragraphs [0082-0087] of the instant published disclosure, describes protective efficacy against homologous challenge of parental ASFV-G after administration of ASFV-G-ΔI177L, the instant ASFV-G recombinant lacking the I177L gene, described in paragraphs [0044 and 0075]. There is no working example or indication in the instant disclosure providing guidance for heterologous protection of any ASFV. Instant paragraph [0006] of the instant disclosure discusses homologous protective immunity to ASFV infections. The state of the art also appreciates homologous protection against parental ASFV infections, but not heterologous protection against parental ASFV infections.  See the sentence directly above “RESULTS” on page 2; “Protective Efficacy…. against challenge with parental ASFV-G”, bridging pages 7-10; and the first portion of the “Discussion” on page 10 of Borca et al. (Journal of Virology. April 2020; 94 (7): e02017-19, cited in the IDS).  Also see the discussion of homologous ASFV protective efficacy under the heading “Importance” on page 2324 and the paragraph bridging the columns on page 2324 of Krug et al. (Journal of Virology. February 2015; 89 (4): 2324-2332, cited in the IDS). Gaudreault et al. (Frontiers in Veterinary Science. May 2020; 7 (Article 215): 1-17, cited in the IDS) also state that while the art has achieved protection against homologous parental virus challenge, but not cross-protection against heterologous ASFV strains, see “Vaccines” on page 9.   
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make and use the instant invention commensurate with the scope of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)/(1) as being anticipated by Xiong et al. ("Rapid phylogenetic analysis of African swine fever virus from metagenomic sequences." bioRxiv (2019): 756726, , cited in the IDS), available online September 5, 2019, nineteen days prior to the instant effective filing date.
Claim 1 recites a recombinant ASFV mutant virus comprising a synthetic mutation in the I177L open reading frame (ORF) or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene. Claim 6 is drawn to a vaccine against ASFV comprising the virus of instant claim 1.  
While instant claim 1 states that the mutation is “synthetic”, implying deliberate manipulation of the ASFV by the hand of man, the instant mutation to ASFV in the I177L ORF encompassed by the claims, is indistinguishable from naturally-occurring ASFV isolates that possess mutations in the I177L protein. Xiong et al. teach that ASFV isolate, ASFV-SY18 possesses a deletion of I177L, see the discussion directly above Figure 3 in section 3.3: “Two genes deleted in ASFV-SY18 were C84L and I177L.”, and the paragraph bridging the last two pages of the reference. Therefore, the “ASFV mutant virus” comprising a mutation in the I177L ORF, resulting in a non-functional genomic I177L gene is indistinguishable from the naturally-occurring ASFV-SY18 virus, as evidenced by Xiong et al. The comparison between the instant material claimed as the component in the vaccine of claim 6 and the material of Xiong et al. indicates that there are no differences in structure, function, or other characteristics.  Therefore, Xiong et al. anticipate instant claims 1 and 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,007,263.
Claims 1-3 of ‘263 anticipate a recombinant ASFV mutant virus that comprises a genome that is at least 95% identical to instant SEQ ID NO: 2, as required by instant claim 5. Claim 4 of ‘263 anticipates a vaccine composition comprising a genome that is at least 95% identical to instant SEQ ID NO: 2 that is ASFV-G, anticipating instant claims 4 and 6. Instant claim 5 of ‘263 anticipates the instant method of claims 7 and 8, drawn to a method of protecting swine against ASFV-G disease by administering an effective amount of a recombinant ASFV mutant virus that comprises a genome that is at least 95% identical to instant SEQ ID NO: 2. Claim 6 of ‘263 is drawn to a recombinant ASFV mutant virus, comprising a synthetic mutation in the I177L open reading frame or in a regulatory element controlling the expression of the I177L protein, resulting in a non-functional genomic I177L gene, wherein the mutant ASFV comprises a genome at least 95% identical to SEQ ID NO: 2, anticipating instant claims 1-3.  
The claims of ‘263 do not recite an effective amount of the vaccine to protect swin against ASFV, as required by instant claim 9. However, absent evidence of criticality, since doses with respect to the claimed composition are adjustable, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date to routinely optimize the vaccine composition of ‘263 for individual porcine subjects.  MPEP 2144.05 states, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization.”
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 17/130,814 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the alignment of instant SEQ ID NO: 1 with 17130814 SEQ ID NO: 1 shows at least one deletion mutation at one or more nucleotides between positions 17441 and 175004, see the sequence alignment provided. The sequence of ‘814 in the alignment corresponds to claims 1 of ‘814, anticipating instant claims 1-3. Claims 3 and 4 of ‘814 corresponds to instant claim 4, stating that the vaccine is ASFV-G. Claims 5-7 of ‘814 anticipate instant claims 7-9, drawn to a method of protecting swine against ASFV-G disease by administering 102-106 HAD50 of the recombinant ASFV-G virus. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648